                                               Case 20-11768-CSS               Doc 489        Filed 10/15/20         Page 1 of 10




                                                             UNITED STATES BANKRUPTCY COURT
                                                                  DISTRICT OF DELAWARE


In re Lucky Brand Dungarees, LLC, et al.                                                Case No. 20-11768 (CSS)
             Debtors                                                                    Reporting Period: August 2020


                                                                  MONTHLY OPERATING REPORT
                        File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                          X                            X
   Schedule of Professional Fees Paid                                                   MOR-1b                         N/A
   Copies of bank statements                                                                                            X
   Cash disbursements journals                                                                                          X
Statement of Operations                                                                 MOR-2                           X
Balance Sheet                                                                           MOR-3                           X
Status of Postpetition Taxes                                                            MOR-4                           X                            X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                           X
  Listing of aged accounts payable                                                      MOR-4                           X
Accounts Receivable Reconciliation and Aging                                            MOR-5                                       X
Debtor Questionnaire                                                                    MOR-5                           X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


/s/ Mark A. Renzi                                                                       10/15/2020
Signature of Authorized Individual*                                                     Date


Mark Renzi                                                                              Chief Restructuring Officer
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                              MOR
                                                                                                                                                            (04/07)
                                                           Case 20-11768-CSS            Doc 489       Filed 10/15/20        Page 2 of 10




In re Lucky Brand Dungarees, LLC, et al.                                                                                     Case No. 20-11768 (CSS)
                         Debtor                                                                                              Reporting Period: August 2020
                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                             BANK ACCOUNTS                                      CURRENT MONTH                        CUMULATIVE FILING TO DATE
                                                 OPER.        PAYROLL         TAX         OTHER              ACTUAL              PROJECTED                 ACTUAL           PROJECTED
CASH BEGINNING OF MONTH                         16,359,814                                                     16,359,814             9,950,336              15,613,970         15,613,970

RECEIPTS
CASH SALES
ACCOUNTS RECEIVABLE
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH LIST)
TRANSFERS (FROM DIP ACCTS)
                                             SEE ATTACHMENT
  TOTAL RECEIPTS

DISBURSEMENTS
NET PAYROLL
PAYROLL TAXES
SALES, USE, & OTHER TAXES
INVENTORY PURCHASES
SECURED/ RENTAL/ LEASES
INSURANCE
ADMINISTRATIVE
SELLING
OTHER (ATTACH LIST)

OWNER DRAW *
TRANSFERS (TO DIP ACCTS)

PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TOTAL DISBURSEMENTS

NET CASH FLOW
(RECEIPTS LESS DISBURSEMENTS)


CASH - END OF MONTH                23,981,734                                                                   23,981,734             14,862,793              23,981,734       14,862,793
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
                                                                      Lucky Brand Dungarees Stores, LLC
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                             19,600,246
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                       0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                         0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                 19,600,246

                                                                              Lucky Brand Dungarees, LLC
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                             26,327,875
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                       0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                         0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                 26,327,875

                                                                                       Lucky PR, LLC
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                 14,470
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                       0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                         0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                     14,470

Note - LBD Parent Holdings, LLC and LBD Intermediate Holdings, LLC are either holding companies or inactive/passive companies that do not have cash disbursements.




                                                                                                                                                                                     FORM MOR-1
                                                                                                                                                                                          (04/07)
                   Case 20-11768-CSS              Doc 489       Filed 10/15/20        Page 3 of 10

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re:                                                   :         Chapter 11
                                                         :
                                             1
Lucky Brand Dungarees, LLC, et al.,                      :         Case No. 20-11768 (CSS)
                                                         :
                           Debtors.                      :         (Jointly Administered)
                                                         :
-------------------------------------------------------- x

                    CERTIFICATION REGARDING POST-PETITION BANK
                     ACCOUNT RECONCILIATIONS AND COMPLIANCE
                        AND PAYMENT OF POST-PETITION TAXES

        I, Mark Renzi, Chief Restructuring Officer of Lucky Brand Dungarees, LLC, one of the
above-captioned debtors and debtors in possession (collectively, the “Debtors”), hereby certify
as follows:

         1. Attached to MOR-1 is a listing of the Debtors’ bank accounts, by account number,
            and the opening and closing balances for the reported period. Such accounts were
            reconciled in accordance with the Debtors’ ordinary course accounting practices
            during the reported period.

         2. To the best of my knowledge and belief, the Debtors are current on all post-petition
            taxes, and no post-petition tax amounts are past due.


Dated: October 15, 2020


                                                                /s/ Mark A. Renzi
                                                                Mark Renzi
                                                                Chief Restructuring Officer




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
    (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
    Santa Fe Avenue, Los Angeles, California 90013.
                                   Case 20-11768-CSS     Doc 489       Filed 10/15/20        Page 4 of 10

Lucky Brand
MOR - 1
$ in M

Fiscal Week                                   Wk 31       Wk 32       Wk 33       Wk 34      Wk 35
Fiscal Month                                  Aug-20     Aug-20      Aug-20      Aug-20      Aug-20
Week Ending                                   8/8/20     8/15/20     8/22/20     8/29/20     9/5/20     Total
Fcst / Actual                                  Act         Act         Act         Act        Act

Inflows
1.)   Go Forward Store Receipts                   1.9        1.5         -            -          -            3.4
2.)   Closing Store Receipts                      0.2        0.3         -            0.3        0.1          0.9
3.)   FF&E Sale Receipts                          -          -           0.5          -          -            0.5
4.)   Ecom Receipts                               0.6        0.3         -            -          -            0.9
5.)   WS Receipts                                 0.4        0.1         -            -          -            0.5
6.)   Licensing & Other                           0.1        0.1         -            -          -            0.2
7.)   Auction Proceeds / IP Proceeds              -        134.5         -            -          -          134.5
8.)     Total Receipts                            3.3      136.8         0.5          0.3        0.1        141.0
Operating Disbursements
9.)   Merchandise Payments                       (4.4)       (1.4)        -          (0.1)      (0.5)        (6.3)
10.) Payroll & Related                           (1.8)       (0.4)       (1.6)       (0.0)      (0.2)        (4.0)
11.) Freight & Duty                              (0.0)       (0.2)        -          (2.4)      (0.1)        (2.7)
12.) Ecomm Professional Fees                      -          (0.3)        -           -         (0.3)        (0.6)
13.) Rent                                        (2.1)       (0.1)        -          (0.1)      (0.1)        (2.5)
14.) Occupancy                                   (0.0)       (0.0)        -          (0.0)      (0.1)        (0.1)
15.) Sales & Use Tax                             (0.0)       (0.6)       (0.1)        -          -           (0.7)
16.) Other Operating Costs                       (0.0)       (0.7)        -          (0.7)      (0.1)        (1.4)
17.) Business Essential (IT & SG&A)              (0.1)       (0.2)        -          (0.0)      (0.0)        (0.3)
18.)    Total Mandatory Disbursements            (8.5)       (4.0)       (1.7)       (3.4)      (1.3)       (18.9)
Non-Operating Costs
19.) Restructuring Costs                         (0.7)       (1.0)       -           (5.1)      (0.0)        (6.7)
20.) Professional Fee Escrow                     (0.9)       (7.5)       -            -          -           (8.4)
21.) Interest Expense                            (0.6)       (0.4)       -            -          -           (1.0)
22.) GOB Liquidation Expenses                    (0.0)       (0.1)       -           (0.1)      (0.1)        (0.2)
23.) Other Non-Operating Costs                    -          (0.4)       -            -          -           (0.4)
24.) Cash Collateralize LCs                       -          (5.3)       -            -          -           (5.3)
25.) Dist. To Second Lien                         -           -          -           (5.0)       -           (5.0)
26.)   Total Non-Operating Costs                 (2.2)      (14.6)       -          (10.2)      (0.1)       (27.1)
27.)   Total Disbursements                      (10.7)      (18.6)       (1.7)      (13.5)      (1.4)       (45.9)
28.)   Net Cash Flow                             (7.4)     118.2         (1.2)      (13.2)      (1.3)        95.1
Financing
29.) Beginning Cash Balance                      16.4       11.3        34.2         33.0       19.8         16.4
30.)    Net Cash Flow                            (7.4)     118.2        (1.2)       (13.2)      (1.3)        95.1
31.)    ABL Draw / (Paydown)                      2.4      (45.3)        -            -          -          (43.0)
32.)    New Money DIP Draw / (Paydown)            -          -           -            -          -            -
33.)    Paydown of IP Loan                        -        (50.0)        -            -          -          (50.0)
34.) Ending Cash Balance                         11.3       34.2        33.0         19.8       18.5         18.5
Debt & Availability
35.) ABL Beginning Balance                       43.0        45.3        -           -           -           43.0
36.)    Borrowings / (Paydown)                    2.4       (45.3)       -           -           -          (43.0)
37.) Ending ABL Balance                          45.3         -          -           -           -            -
38.) SBLC's                                       4.9         -          -           -           -            -
39.) Inventory LCs - ABL                          1.2         -          -           -           -            -
40.)    ABL Balance Plus LCs                     51.4         -          -           -           -            -
41.)   New Money DIP - Cash Outstanding          11.5        -           -           -           -            -
42.)   New Money DIP - LCs Outstanding            3.6        -           -           -           -            -
43.)    Total New Money DIP                      51.4        -           -           -           -            -
Liquidity
44.) Net Borrowing Base (Weekly)                 70.3        -           -           -           -            -
45.)     - ABL Balance Plus LCs                 (51.4)       -           -           -           -            -
46.)     - Fin. Covenant                         (7.5)       -           -           -           -            -
47.)     Net Availability                        11.4        -           -           -           -            -
48.)    + Cash Balance                           11.3       34.2        33.0        19.8        18.5         18.5
49.)    Liquidity (Weekly)                       22.8       34.2        33.0        19.8        18.5         18.5
                         Case 20-11768-CSS            Doc 489      Filed 10/15/20      Page 5 of 10


Lucky Brand
MOR - 1A
Bank Account Balances

                                                                  Ending Balance September
  Name of Institution          Type of Account      New Account            5, 2020
Wells Fargo             Operating/Concentration    N/A                           18,534,559
EPIQ                    Utility Assurance Escrow   Yes                              287,063
EPIQ                    Texas Tax Escrow           Yes                               88,623
EPIQ                    503b9 & Stub Rent Escrow   Yes                            5,071,489
                                      Case 20-11768-CSS            Doc 489        Filed 10/15/20        Page 6 of 10




               In re Lucky Brand Dungarees, LLC, et al.                                                          Case No. 20-11768 (CSS)
                                   Debtor                                                                        Reporting Period: August 2020

                                                SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                        This schedule is to include all retained professional payments from case inception to current month.

                                   Amount                                   Check                        Amount Paid                               Year-To-Date
       Payee    Period Covered    Approved              Payor           Number    Date               Fees       Expenses                       Fees          Expenses
None           7/4/20 - 8/1/20                 N/A                     N/A     N/A               N/A         N/A                    N/A                  N/A




                                                                                                                                                                FORM MOR-1b
                                                                                                                                                                      (04/07)
                                               Case 20-11768-CSS             Doc 489       Filed 10/15/20        Page 7 of 10


In re Lucky Brand Dungarees, LLC, et al.                                            Case No. 20-11768 (CSS)
                      Debtor                                                        Reporting Period: August 2020

                                                              STATEMENT OF OPERATIONS
                                                                          (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.



                                                                                      Lucky Brand
                                                                                    Dungarees Stores,      Lucky Brand
                                                                                         LLC              Dungarees, LLC           Lucky PR, LLC     Total
REVENUES
Gross Revenues                                                                              12,246,616             3,471,611              117,067    15,835,293
Less: Returns and Allowances                                                                (6,777,101)             (227,964)             (64,754)   (7,069,819)
Net Revenue                                                                                  5,469,515             3,243,647               52,313     8,765,475
COST OF GOODS SOLD
Cost of Goods Sold                                                                             530,519            (1,249,210)              26,368      (692,323)
Freight                                                                                        156,191               193,174                  -         349,365
Shrink & Damages                                                                              (428,448)              (73,193)                 419      (501,221)
Gross Profit                                                                                 5,210,460             4,372,461               25,527     9,608,447
OPERATING EXPENSES
Advertising                                                                                    163,475                19,961                  -         183,436
Auto and Truck Expense                                                                         108,061                (7,152)                 139       101,049
Bad Debts                                                                                          -                     -                    -             -
Contributions                                                                                      -                     -                    -             -
Employee Benefits Programs                                                                      14,190               (43,702)                 360       (29,152)
Insider Compensation*                                                                              -                     -                    -             -
Insurance                                                                                          -                 254,616                  -         254,616
Management Fees/Bonuses                                                                            158                   -                    -             158
Office Expense                                                                                     -                     -                    -             -
Pension & Profit-Sharing Plans                                                                     -                     -                    -             -
Repairs and Maintenance                                                                            -                     -                    -             -
Rent and Lease Expense                                                                       1,284,647              (133,608)            (147,090)    1,003,948
Salaries/Commissions/Fees                                                                    1,168,422               691,800               10,511     1,870,732
Supplies                                                                                        70,754                 7,982                  171        78,907
Taxes - Payroll                                                                                104,808                45,515                  869       151,192
Taxes - Real Estate                                                                            110,042                   -                (24,090)       85,952
Taxes - Other                                                                                   11,790                   -                    -          11,790
Travel and Entertainment                                                                        10,979                12,230                  -          23,208
Utilities                                                                                       96,925                (6,422)               2,592        93,095
Other (attach schedule)                                                                      1,181,058             1,248,562               26,598     2,456,219
Total Operating Expenses Before Depreciation                                                 4,325,308             2,089,782             (129,940)    6,285,149
Depreciation/Depletion/Amortization                                                            354,058               722,708                7,297     1,084,063
Net Profit (Loss) Before Other Income & Expenses                                               531,093             1,559,972              148,170     2,239,235
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                            (140,549,671)         176,715,532               607,849    36,773,710
Interest Expense                                                                                   -                696,729                   -         696,729
Other Expense (attach schedule)                                                                    -                    -                     -             -
Net Profit (Loss) Before Reorganization Items                                             (140,018,577)         177,578,774               756,019    38,316,216
REORGANIZATION ITEMS
Professional Fees                                                                                  -              4,985,250                   -       4,985,250
U. S. Trustee Quarterly Fees                                                                       -                    -                     -             -
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                       -                    -                     -             -
Gain (Loss) from Sale of Equipment                                                                 -                    -                     -             -
Other Reorganization Expenses (attach schedule)                                                    -              8,941,689                   -       8,941,689
Total Reorganization Expenses                                                                      -             13,926,939                   -      13,926,939
Income Taxes                                                                                    11,790                  -                     -          11,790
Net Profit (Loss)                                                                         (140,030,367)         163,651,835               756,019    24,377,487

*"Insider" is defined in 11 U.S.C. Section 101(31).
Note - LBD Parent Holdings, LLC and LBD Intermediate Holdings, LLC are either
holding companies or inactive/passive companies that do not report financial
results.

Note - the reporting period above is for August 1, 2020 through September 5, 2020
                                                    Case 20-11768-CSS          Doc 489      Filed 10/15/20       Page 8 of 10


Lucky Brand
Balance Sheet (US Only) - MOR 3
$ in USD 000s


                                                          Lucky Brand Dungarees       Lucky Brand Dungarees,
                                                                                                                  Lucky PR, LLC (Delaware)            Consolidated
                                                           Stores, LLC (Delaware)         LLC (Delaware)

                                                          As of September 5, 2020     As of September 5, 2020     As of September 5, 2020        As of September 5, 2020
I. Assets

Current Assets:
  Cash                                                                           0                     23,982                              14                     23,996
  Accounts Receivable                                                          -                          -                            -                             -
  Other Current Assets                                                      (1,703)                       -                            -                          (1,703)
  Accounts Receivable, Net
  Inventory                                                                  1,058                        -                             97                         1,155
  Oher Receivables                                                             767                        439                         -                            1,206
  Prepaid Expenses                                                             140                      1,883                         -                            2,023
Total Current Assets                                                           261                     26,304                         112                         26,677

  Property and Equipment, At Cost                                              -                          -                            -                             -
  Less - Accumulated Depreciation                                              -                          -                            -                             -
Total Property and Equipment, Net                                              -                          -                            -                             -

Goodwill                                                                       -                          -                            -                             -
Intangibles                                                                    -                          -                            -                             -
Other Non-Current Assets                                                       -                          -                            -                             -

Total Assets                                                                   261                     26,304                         112                         26,677

I. Liabilities and Shareholder's Equity

Current Liabilities:
  Accounts Payable & Other Current Liabilities                              19,730                     75,085                              (1)                    94,815
  Gift Cards & Merchandise Credit                                              342                        -                                18                        359
  Accrued Expenses                                                          15,858                     11,756                              89                     27,704
  Income Taxes Payable                                                         -                            41                        -                               41
  Short-term Borrowings                                                        -                             7                        -                                7
  Intercompany                                                              (8,245)                    (6,134)                        -                          (14,379)
Total Current Liabilities                                                   27,685                     80,756                         106                        108,547

Long-Term Debt                                                                 -                       27,203                          -                          27,203
Other Long-Term Liabilities                                                    -                          -                            -                             -

Total Liabilities                                                           27,685                    107,958                         106                        135,750

Stockholder's Equity:
  Owner's Equity                                                            81,293                     88,011                          269                       169,573
  Retained Earnings                                                         67,430                   (291,829)                      (1,017)                     (225,416)
  Net Income                                                              (176,147)                   122,287                          754                       (53,107)
  Cumulative Translation Adjustment                                            -                         (123)                         -                            (123)
Total Stockholder's Equity                                                 (27,424)                   (81,654)                           5                      (109,074)

Total Liabilities & Equity                                                     261                     26,304                         112                         26,677




Note - LBD Parent Holdings, LLC and LBD Intermediate Holdings, LLC are either holding companies or
inactive/passive companies that do not report financial results.
Note - the balances shown are as of September 5, 2020
                                       Case 20-11768-CSS                  Doc 489         Filed 10/15/20           Page 9 of 10




In re Lucky Brand Dungarees, LLC, et al.                                                                           Case No. 20-11768 (CSS)
                    Debtor                                                                                         Reporting Period: August 2020


                                                SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                        Number of Days Past Due
                                                       Current        0-30           31-60           61-90        Over 90                     Total
Merchandise Accounts Payable                                4,291,604            -              (48)          -                                       4,291,556
Non-Merchandise Accounts Payable                              930,164      1,028,761      1,054,340        38,672                                     3,051,937
Wages Payable                                                                                                                                               -
Taxes Payable                                                                                                                                               -
Rent/Leases-Building                                                 -               49,885                  -              -                            49,885
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                                      5,221,768          1,078,646             1,054,292         38,672           -           7,393,377

Explain how and when the Debtor intends to pay any past-due postpetition debts.
- Postpetition debts are to be paid by the Debtors in ordinary course of business with cash on hand.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                      FORM MOR-4
                                                                                                                                                           (04/07)
                                                         Case 20-11768-CSS                 Doc 489         Filed 10/15/20          Page 10 of 10




In re Lucky Brand Dungarees, LLC, et al.                                                                          Case No. 20-11768 (CSS)
                     Debtor                                                                                       Reporting Period: August 2020


                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period

Accounts Receivable Aging                                                                                         Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)
Note - all accounts receivable were transferred to the the SPARC group on 8/14


                                                    DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                            Yes                No
1. Have any assets been sold or transferred outside the normal course of business                                         X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                                         X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                                     X
   below.
4. Are workers compensation, general liability and other necessary insurance                                              X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                          X
   documentation identifying the opened account(s). If an investment account has been opened                      `
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.
Note (1) - the sale to SPARC Group for substantially all the Company's assets closed on 8/14/20
Note (5) - four additional bank accounts were opened through EPIQ. The accounts are currently used to escrow funds for utility adequate assurance, Texas tax claims, 503b9 and stub rent claims.
The last four digits of the accounts numbers - Account 1 (2842), Account 2 (2850), Account 3 (2869), Account (2877)




                                                                                                                                                                                                   FORM MOR-5
                                                                                                                                                                                                        (04/07)
